 

Case 1:19-cv-09538-GBD Document 13 Filed 07/14/20 Page 1of1

re 1

Uepe SDNY ol
7.

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=

CARLOS HENRIQUEZ, on behalf of himself anit

all others similarly situated, ———

 

 

Plaintiff, :
-against- ORDER

2617 WORLD HOUSEWARES & HARDWARE,

19 Civ. 9538 (GBD)
INC.; MUSTAFA ALSAIDI,

Defendants.

GEORGE B. DANIELS, District Judge:

The July 23, 2020 initial conference is adjourned to November 19, 2020 at 9:30 a.m.

Dated: July 14, 2020
New York, New York

SO ORDERED.

Sissg, b Dona

GEp . DANIELS
TED-8TATES DISTRICT JUDGE
